Case 5:18-cv-01526-SMH-KLH Document 119-10 Filed 01/28/20 Page 1 of 5 PageID #:
                                    3656




                                    EXHIBIT 9
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-10 Filed 01/28/20 Page 2 of 5 PageID #:
                                    3657




                                    EXHIBIT 9
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-10 Filed 01/28/20 Page 3 of 5 PageID #:
                                    3658




                                    EXHIBIT 9
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-10 Filed 01/28/20 Page 4 of 5 PageID #:
                                    3659




                                    EXHIBIT 9
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-10 Filed 01/28/20 Page 5 of 5 PageID #:
                                    3660
                                           VICKIE LUCKY                               11/14/2019
                                                                                            84
  ·1· · · ·Q.· ·I do not.· I'm going by my memory at this
  ·2· ·point.· I think I remember documents in this matter,
  ·3· ·and you can just tell me your awareness of it, that
  ·4· ·state that the 1.4 million was from y'all's joint
  ·5· ·account.· Is that correct?
  ·6· · · ·A.· ·Yes.
  ·7· · · ·Q.· ·To your knowledge?
  ·8· · · ·A.· ·Uh-huh.
  ·9· · · ·Q.· ·The -- you and Mr. Lucky, are y'all separate
  10· ·in property?
  11· · · ·A.· ·(Witness shook head)
  12· · · ·Q.· ·Have you ever been?
  13· · · ·A.· ·As husband and wife?
  14· · · ·Q.· ·Yes.
  15· · · ·A.· ·We're -- we are -- we have -- we're married.
  16· ·We have -- I have a personal checking account.· And
  17· ·then we have a personal account together, Mr. and
  18· ·Mrs.· But I have my -- I have a separate account for
  19· ·myself.· Is that what you're asking me?
  20· · · ·Q.· ·Sure.· I guess I'm asking have y'all ever
  21· ·made any filings to make your property separate
  22· ·otherwise?
  23· · · ·A.· ·No.
  24· · · ·Q.· ·So never in the years of your marriage -- and
  25· ·remind me again.· Y'all have been married how many --

       318.424.1707               KAREN TYLER REPORTING, LLC                   318.424.1744 - Fax
                         3000 Fairfield Avenue, Suite A - Shreveport, LA 71104
                                        EXHIBIT 9
                                                                                                    YVer1f




                      Opposition to W.A. Lucky III's Rule 56 Motion
